Appeal from a judgment of the County Court of Schenectady County (Hoye, J.), rendered August 13, 2004, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
In satisfaction of a seven-count indictment, defendant waived his right to appeal and pleaded guilty to the reduced charge of attempted robbery in the second degree. He was sentenced as a second felony offender in accordance with the plea agreement to a prison term of four years, followed by five years of postrelease supervision. On appeal, appellate counsel for defendant seeks to be relieved of his assignment on the ground that there are no *799nonfrivolous issues that can be raised, on appeal. Based upon our review of the record and defense counsel’s brief, we agree. The judgment is, accordingly, affirmed and the application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.